Citation Nr: 1146100	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in June 2010, when it was remanded for additional development.

Since the time of the Board's June 2010 remand, the Veteran was afforded a VA fee-basis audiological examination in July 2010.  The July 2010 VA examination report contains the necessary information and an adequate etiology opinion with regard to hearing loss disability.  The Board finds that there has been substantial compliance with the directives of the Board's prior remand.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current hearing loss disability otherwise related to such service.

CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in an April 2005 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in April 2005, which was prior to the August 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, there has been no notice of the types of evidence necessary to establish a disability rating or effective date for the Veteran's hearing loss.  Despite the inadequate notice provided to the appellant, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, no ratings or effective dates will be assigned.  Thus, any questions as to notice pertaining to assignment of ratings or effective dates are rendered moot.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and a VA examination report.  No additional evidence has been identified by the Veteran as available and outstanding in this case.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded a VA examination in July 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that this examination report contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record and rationale of analysis to provide probative medical evidence adequately addressing the hearing loss issue decided below.  The examination report obtained contains sufficient information to decide the hearing loss issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the hearing loss issue on appeal decided at this time.

Analysis

The present appeal involves a claim of entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board preliminarily notes that there is no controversy in this case with regard to whether the Veteran currently suffers from bilateral hearing loss disability for VA purposes.  The evidence, including May 2005 and July 2010 VA fee-basis examination reports, shows that the Veteran's bilateral hearing loss meets the criteria to be considered hearing loss disability for VA purposes.

The Board has reviewed the Veteran's service treatment records with regard to his audiological health and hearing acuity during service.

Service treatment records reveal that the Veteran's hearing was evaluated to be clinically normal at his service induction examination in July 1968; this examination report includes audiometric testing results.  Significantly, the Veteran's July 1971 separation examination report shows that the Veteran's auditory thresholds experienced an upward shift (decreased hearing acuity) at every tested frequency in both ears.  However, the service treatment records do not show that the decreased hearing acuity met the criteria to be considered disabling for VA compensation purposes.

The July 1968 audiological evaluation of the Veteran from the time of his entrance to active duty service indicated hearing thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
0
10
5
X
0
LEFT
5
5
5
X
5


The July 1968 report contains no speech recognition testing data.

The July 1971 audiological evaluation of the Veteran from the time of his separation from active duty service indicated hearing thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
15
X
5
LEFT
20
15
10
X
15


The July 1971 report contains no speech recognition testing data.  The Board notes, however, that the Veteran's responses on a medical history questionnaire in July 1971 endorsed having experienced hearing loss.

Between entrance and separation, the Board notes that the service treatment records show that the Veteran had a significant left ear infection, also described as a left eardrum infection, documented in August 1970.  The Veteran experienced unilateral hearing loss and moderate pain; treating physicians believed that the Veteran seemed to have a perforated eardrum at that time.  Additionally, notations from April 1971 show that the Veteran complained of left ear "hearing trouble" at that time.

The service treatment records thus show that the Veteran complained of perceived hearing loss problems during service, particularly with the left ear, including at the time of his separation from service.  However, the service treatment records also show that the Veteran's actual hearing acuity was within normal limits, with objective audiometric testing performed at separation.  Similarly, following service the Veteran continued to report perceived hearing loss problems with an April 1975 VA examination report showing his complaint of "hearing loss in the left ear.  No other problems with my ears."  Once again, the Veteran's hearing complaints resulted in audiometric testing to quantitatively evaluate his hearing acuity.

The April 1975 audiological evaluations of the Veteran indicated hearing thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-15
-10
0
X
0
LEFT
-15
-5
-5
X
10

This report shows 100 percent speech discrimination in both ears.  The report shows the express determination that "Hearing acuity is within normal limits, bilaterally."

The Board notes that there is a May 2005 VA examination report of record addressing this claim.  The May 2005 VA examiner stated a conclusion that "[t]he veteran's hearing loss and tinnitus is not related to military noise exposure.  His tinnitus started approximately in 2003 and he had normal hearing when he left the military.  I believe that his hearing loss resulted from his civilian occupation and not the military."

As discussed in the Board's prior remand in June 2010, the Board finds that the May 2005 VA examination report lacks significant probative value and is inadequate for the purposes of this case.  The Board observes that the opinion only directly contemplates in-service noise exposure and the expressed rationale essentially relies upon finding that the Veteran had audiometric results within normal limits at service separation.  (This information was presented to the examiner in the RO's examination request, but the claims file was reportedly not furnished.)  In light of the applicable law discussed above and the strong suggestion of decreased hearing acuity during service, the Board believes that the rationale in the May 2005 VA examination report is inadequate to support an informed appellate review.  The examiner does not directly discuss the documented decrease in hearing acuity during service.  Moreover, the examiner does not discuss the documented in-service infection of the Veteran's left ear.  The Board also observes, as contended by the Veteran's representative in a June 2010 brief, the VA examination report does not indicate that the claims file was reviewed and does not clearly cite any pertinent evidence from the claims file.  In fact, careful review of the RO's examination request paperwork confirms that the claims file was not sent to the examiner for review in connection with this examination.

In accordance with the Board's June 2010 remand, the Veteran was afforded a new VA fee-basis audiology examination in July 2010 in connection with this appeal.  The claims-file was made available to the examiner for review and the report reflects such review with specific discussion of the pertinent evidence of record.   The report is further informed by direct interview and examination of the Veteran.  The report contains the Veteran's current complaints and his pertinent history of noise exposure and ear problems.  The report further presents detailed diagnostic and clinical test findings leading to a diagnosis of mild bilateral high frequency sensorineural hearing loss.

The July 2010 VA fee-basis audiologist-examiner addressed the etiological question in this case with a thorough discussion of the Veteran's contentions, his documented in-service hearing and ear problems, and his pertinent post-service records.  The examiner directed attention to the fact that after the Veteran's two documented instances of ear complaints during service, a July 1971 hearing examination revealed normal hearing sensitivity in both ears.  The examiner also directed attention to the fact that in April 1975 the Veteran was again shown to have normal hearing sensitivity in both ears, despite complaints of hearing problems, and denied any other ear problems at that time.  The expert examiner addressed the upward shift in hearing thresholds: "Although the Veteran was exposed to noise without the use of hearing protection, during his military service, there was minimal degradation of his hearing thresholds between 1968 and 1971, and his 1971 thresholds were well within the range of normal."  The examiner concluded that "[a]fter reviewing all the available evidence, the veteran's current hearing loss is less likely than not related to his military noise exposure."

The July 2010 VA fee-basis examination report reflects that, even noting the in-service ear issues and upward shift in hearing thresholds, and even accepting the Veteran's own account of the details of his noise exposure throughout his life, the contents of the service treatment records and the facts of the case compel the expert clinical audiologist to conclude that the current chronic hearing loss is not etiologically linked to service.

The Board accepts that the medical evidence of record shows that the Veteran currently meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  However, the Board is presented with an evidentiary record which does not show hearing loss disability during service or at the time of discharge from active duty service.  Although the Veteran complained of the perceived symptoms of hearing loss during and proximately following service, evidence in the service treatment records together with the April 1975 VA examination report shows that there was no hearing loss disability during or proximately following military service; there was no continuity of hearing loss disability following service.  Although the Veteran does now suffer from a hearing loss disability, the first medical evidence indicating hearing loss disability was in July 2005, which was more than three decades after the Veteran's separation from service.  Consequently, the Board finds that the evidence does not support a finding of a continuity of symptomatology, which weighs against the Veteran's claim.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges the Veteran's statements about noise exposure during service.  However, the fact that he was exposed to noise during service does not automatically warrant service connection for his hearing loss disability first documented many years later.  As explained earlier, there must be a link or nexus between the noise exposure during service and the current hearing loss disability.  The preponderance of the evidence is against a finding of such a nexus.  The medical evidence actually shows no hearing loss disability during service and shows no hearing loss disability for years following service.  The probative VA medical opinion found that the Veteran's current hearing loss disability is not related to service.  There is no supportive medical etiology opinion of record.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss disability.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, but none of the information in these documents substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran's current bilateral hearing loss is related to his military service.  The Veteran has been afforded a probative VA examination in connection with his claim; the examiner provided a negative nexus opinion.  The July 2010 VA fee-basis examiner provided a rationale that addressed and accepted the Veteran's own account of noise-exposure history, both in-service and post-service.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current bilateral hearing loss is related to his military service.  No post-service medical records indicate that any hearing loss is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  Even accepting that the Veteran had complaints concerning his hearing acuity during service and in the years following service, objective medical testing of his hearing at the time of those complaints revealed that his hearing thresholds did not meet the criteria to be considered hearing loss disability; the evidence therefore shows no continuity of hearing loss disability following service and, thus, any continuity of reported symptomatology was not a manifestation of hearing loss disability.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records show no hearing loss disability, (2) the first evidence of the current hearing loss disability is not shown until more than three decades after service, and (3) the medical evidence of record fails to relate any currently existing hearing loss disability to active service, the Board finds that the Veteran's statements asserting continuity of symptomatology do not establish continuity of the current chronic hearing loss disability claimed in this appeal.

Even accepting that the Veteran experienced some pertinent symptoms of perceived hearing difficulties continuously since his period of military service, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current disability to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  With regard to the Veteran's hearing loss disability, there is no showing that any medical professional has ever provided an opinion that his current claimed hearing loss disability is related to his period of military service or his symptom complaints proximate to the conclusion of his service.

Additionally, because the Veteran was not diagnosed with hearing loss disability within one year of separation of service, there is no presumption that his current hearing loss was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that his current bilateral hearing loss disability is causally related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and chronic hearing loss disability diagnosed more than a year after service requires specialized training, and may therefore not be established by lay opinions on etiology.  Again, to the extent that the Veteran, as a layperson, is competent to report symptoms he has experienced, his assertions regarding a continuity of such symptoms since service does not indicate hearing loss disability due to service when objective testing contemporaneous to the complaints around the time of service show that his hearing acuity did not represent hearing loss disability; the probative medical evidence furthermore weighs against finding a nexus between the Veteran's current hearing loss disability and his military service.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is denied.  See 38 U.S.C.A § 5107.


ORDER

Service connection is not warranted for bilateral hearing loss disability.  To this extent, the appeal is denied.


REMAND

The Veteran also claims entitlement to service connection for tinnitus.

The Board's June 2010 remand directed that a new VA examination provide an adequate medical etiology opinion addressing not only the Veteran's hearing loss disability but also his claim of entitlement to service connection for tinnitus.  The resulting July 2010 VA fee-basis examination report offered an adequate etiology opinion concerning the Veteran's hearing loss disability, as discussed above.  However, after careful consideration the Board is compelled to find that the report failed to offer an adequate etiology opinion addressing the Veteran's tinnitus.

After the July 2010 report's thorough discussion and clear conclusion with regard to analyzing the likelihood of an etiological nexus between the Veteran's hearing loss and his military service, the report goes on to address the tinnitus issue by stating: "There are discrepancies regarding the date of onset of the tinnitus; therefore, I cannot resolve the question regarding likelihood of his tinnitus being related to his military service or his hearing loss without resorting to mere speculation."

The Board notes that the essential discrepancy referred to in this statement was previously explained in the report to feature that "[d]uring a C & P Exam on May 12, 2005 which is more than 30 years after his military service, he reported that his tinnitus had only been present for 2 years.  During the interview for the current C & P Exam, the veteran reported that he began noticing tinnitus in 1970 when he began experiencing problems with his left ear."  The Board further notes, however, that prior to the May 2005 VA examination the Veteran's April 2005 claim for benefits did identify 1969 as the time he recalled the onset of his tinnitus complaints.

Recent case law has found that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the only suggested or apparent basis for the examiner's conclusion that an etiology opinion would be speculative is that the May 2005 VA fee-basis examination report indicates that the Veteran described his tinnitus complaints as having begun in 2003 which is inconsistent with statement he has made prior to and since May 2005 to the effect that he recalls his tinnitus complaints began during his military service.  Even if the Board were to make a finding of fact on the matter of when the Veteran's tinnitus is shown to have had its onset, the July 2010 VA examination report does not provide sufficient information for the Board to draw an informed conclusion with regard to the likelihood of an etiological link to service.  

The least favorable finding the Board might hypothetically consider with regard to the timing of the onset of tinnitus would be that the tinnitus complaints had onset during the mid-2000s; even in that case, there would remain a need for an adequate medical conclusion with an explained rationale addressing the likelihood that any currently diagnosed tinnitus is etiologically linked to the Veteran's documented in-service ear problems (including infection and possible eardrum perforation).  See  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Unfortunately, the July 2010 VA examination report does not provide an etiology opinion addressing the tinnitus issue in a manner that would permit the Board to resolve the medical question at the core of this issue on appeal.  The Board is not competent to resolve such questions without competent medical evidence which addresses the matter.  The Board may not engage in its own medical analysis or interpret medical findings to draw its own conclusions on such questions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board must rely upon the medical expertise of appropriate competent professionals.

After careful consideration, the Board finds that a final decision on this issue relying upon the available etiology opinion of record would be unlikely to survive judicial scrutiny.  A remand to obtain an adequate etiology opinion is in order.

Finally, as this matter must be remanded for additional development in any event, the Board finds that it is reasonable to provide the Veteran with new a VCAA letter explicitly providing the notice contemplated by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The claims file should be forwarded to the author of the July 2010 VA fee-basis examination report concerning the Veteran's tinnitus, if available, so that the examiner may author an addendum to clarify and amend the information previously presented.  If the examiner is unavailable, the Veteran should be scheduled for a VA examination with an appropriate specialist to determine the nature and etiology of the claimed current tinnitus.  (If the Veteran does not report for a new examination, the Veteran's claims-file should nevertheless be forwarded to an appropriate specialist for review and an opinion.)  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  After review of the claims-file and all pertinent examination information, the examiner is asked to specifically respond to the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current tinnitus is causally related to the Veteran's service, specifically to his in- service noise exposure and his in-service left eardrum infection (with possible perforation).

A rationale should be presented for all opinions expressed, including with discussion of all pertinent in-service and post-service noise exposure and pertinent records.

3.  In the interest of avoiding further remand, the RO/AMC should review the examination report obtained and ensure that an adequate opinion with rationale has been offered for the specific disability remaining on appeal.

4.  After completion of the above and any additional development the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


